Mr. Justice del Toro
delivered the opinion of the court.
This is a case of certiorari. The application having been filed, the writ was issued and the hearing set for June 19 of the present year. On said day the petitioner and the party interested in the action referred to in the certiorari appeared through their counsel, who argued the question extensively.
We have carefully studied the case and are of the opinion that the same should be promptly annulled.
The petitioner was not and is not now a party to the suit referred to in the petition, which is No. 1084 of the District Court of Mayagüez, instituted by The American Trading Company against Francisco Arán Caused et al. for the foreclosure of a mortgage, and as held by this court in Delgado v. The District Court of Mayagüez (8 D. P. R.., 484), only in very extraordinary cases, of which this is not- one, will a writ of certiorari be issued on the application of a person who is not a party to the suit whereof reAdew is sought.
Moreover, as the petition itself shows, the petitioner has an adequate and efficient remedy in the ordinary course of the law to defend his alleged rights, and therefore the extraordinary remedy of certiorari does not lie according to the constant jurisprudence of this courl.

Application denied.

• Chief Justice Hernández and Justices MacLeary, Wolf, and Aldrey concurred.